— Judgment unanimously affirmed, without costs of this appeal to either party. Certain findings of fact reversed and new findings made. Memorandum: For the reasons given in the companion ease (Stornelli v. State of Neio York, 11 A D 2d 1088), the judgment in this ease should rest upon a finding that there was no negligence on the part of the State, as well as upon the finding that the claimant’s damages had been fully paid by the owner of the other vehicle involved in the accident. (Appeal from judgment of Court of Claims dismissing claimant’s claim.) Present — Bastow, J. P., Goldman, Halpern, MeClusky and Henry, JJ.